DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims

This is in response to Application filed on January 27, 2021 in which claims 1-18 and 20-24 are presented for examination. Claim 19 has been cancelled. Claims 22-24 are newly added.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 and 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Park (2008/0289215) in view of Sato et al. (2017/0035143)[Sato].
Regarding claim 1, Park teaches, a sole for an article of footwear (10/20, figure 1), the sole comprising: an outsole comprising a first protrusion disposed in a forefoot lateral section of the outsole and a second protrusion disposed in a rearfoot medial section of the outsole (“When the middle sole 20 is attached to the outsole, the front and the rear projecting attaching parts 18, 19 pass through the front and the rear cutaway portions 21, 22 upwards”, [0025], “wherein the outsole includes front and rear projections formed longitudinally over the top surface of the outsole within the middle sole insertion recess”, claim 9, “wherein the front and the rear projections of the outsole penetrate into the front and the rear cutaway portions of the middle sole when the middle sole is attached to the outsole”, claim 10, therefore, 10 comprises 18 disposed in an annotated forefoot lateral section of 10, and 19 disposed in an annotated rearfoot medial section of 10, annotated figure 1), the first and second protrusions each protruding on a top surface of the outsole (“wherein the outsole includes front and rear projections formed longitudinally over the top surface of the outsole within the middle sole insertion recess”, claim 9, therefore, as shown in figure 1, 18 and 19 each protrude on a top surface of 10); and a midsole disposed above the outsole and defining a first notch disposed in a forefoot lateral section of the midsole and a second notch disposed in a rearfoot medial section of the midsole (“a front cutaway portion 21 is formed through a front side of the middle sole 20 and a rear cutaway portion 22 is formed through a rear side of the middle sole 20. When the middle sole 20 is attached to the outsole, the front and the rear projecting attaching parts 18, 19 pass through the front and the rear cutaway portions 21, 22 upwards”, [0025], therefore, 20 is disposed above 10 and defines 21 disposed in an annotated forefoot lateral section of 20 and 22 is disposed in an annotated rearfoot medial section of 20, annotated figure 1), wherein the first protrusion is disposed in the first notch and the second protrusion is disposed in the second notch (18 is disposed in 21 and 19 is disposed in 22, [0025], [0033], figure 1).
Park fails to teach, the first and second notches extending only partially into the midsole.
Sato, footwear with a sole structure having protrusions and notches, “These grooves 22 are provided in such a manner that when the upper surface of the lower plate 4 is fitted to the bottom surface 21 of the midsole 2 the ribs 41 of the lower plate 4 engage with the corresponding grooves 22. Therefore, the grooves 22 have positioning function relative to the lower plate 4, [0046], teaches, a midsole (2), and the first and second notches extending only partially into the midsole (each 22 extend only partially into 2, [0046], figure 7).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the first and second notches of Park as extending only partially into the midsole as taught by Sato in order to provide grooves that “are provided in such a manner that when the upper surface of the lower plate 4 is fitted to the bottom surface 21 of the midsole 2 the ribs 41 of the lower plate 4 engage with the corresponding grooves 22. Therefore, the grooves 22 have positioning function relative to the lower plate 4, [0046]. Additionally, this would provide the user additional comfort and cushioning since the midsole in the areas of the notches would be thicker, due to the notches extending only partially into the midsole with the top of the midsole not having any gaps/openings. Further, the modification of having the first and second notches extend only partially into the midsole, would maintain the ability of the protrusions to be disposed in the respective notches.
Examiner notes: Park discloses in [0025], claims 8- 9, and shown in figure 1 an outsole with protrusions 18 and 19 that extending into respective notches 20 and 22 in midsole 20. Park further includes an inner sole 31 above the midsole 20. Sato discloses in [0046] and shown in figure 7, protrusions 41 that are disposed in the notches 22, with the notches 22 extending only partially into the midsole 2. Therefore, as combined above, the first and second notches 20 and 22 of Park, extend only partially into the midsole as taught by Sato, wherein 18 is disposed in 21 (21 as modified to extend only partially into the midsole 2, as combined above as taught by Sato) and 19 is disposed in 22 (22 as modified to extend only partially into the midsole 2, as combined above as taught by Sato), see Park, [0025], [0033] and figure 1).
Regarding claim 2, the combined references teach, wherein the first and second protrusions comprise a material that is the same as a material of the outsole (Park, as shown in figure 3, 18 and 19 comprise a material that is the same as a material of 10, [0025]).
Regarding claim 3, the combined references teach, wherein the first and second protrusions are unitary portions of the outsole (Park, as shown in figure 3, 18 and 19 are unitary portions of 10, [0025]).
Regarding claim 6, the combined references teach, wherein the first and second protrusions are longitudinal protrusions (Park, as shown in figure 1, 18 and 19 are longitudinal protrusions).

Regarding claim 7, the combined references teach, wherein the first and second protrusions are curved (Park, as shown in figure 1, 18 is curved, and as shown in annotated figure 1, 19 is curved).
Regarding claim 8, the combined references teach, wherein the outsole defines a pattern of apertures (Park, 10 defines a pattern of annotated apertures, annotated figure 1, see also figure 3).
Regarding claim 9, the combined references teach, wherein the first and second protrusions are the only two protrusions on the top surface of the outsole (18 and 19 are two protrusions on the top surface of 10, Examiner notes: regarding the limitation “only” it is noted that the transitional phrase for this claim is “comprising” and this is an open-ended claim, therefore examiner is interpreting the “only” as “at least two protrusions”. If Applicant intends for the limitation to be a negative limitation then the claim should read as “no more than two protrusions” or similar language).

Regarding claim 10, the combined references teach, wherein an arrangement of the first and second protrusions and the first and second notches adds lateral stability to the sole in a forefoot lateral section and a rearfoot medial section of the sole (Park, the arrangement of 18 and 19 and 21 and 22, would be expected to add lateral stability to 10/20 in the annotated forefoot lateral section and the rearfoot medial section of 10/20, [0025], annotated figure 1, here, since 18 and 21 are connected and 19 and 22 are connected as disclosed in [0025], with 18 and 21 located at the annotated forefoot lateral sections of 10 and 20 respectively, and with 18 and 22 located at the annotated forefoot lateral sections of the annotated rearfoot medial sections of 10 and 20 respectively, the connection between the structures (18/21 and 19/22) would provide additional stability to 10/20 in the forefoot lateral section and the rearfoot medial section).

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Park (2008/0289215) in view of Sato et al. (2017/0035143)[Sato] in view of Torrance (2012/0000095).
Regarding claim 4, the combined references teach, the first and second protrusions (Park, 18 and 19, figure 1).
The combined references fail to teach, wherein the first and second protrusions are rubber pods.
Torrance teaches, first and second protrusions are rubber pods (“Optional embodiments that are also illustrated in FIG. 2 allow for one or more of a heel insert 240, a metatarsal insert 250, and/or an arch insert 244, or any combination thereof, within the midsole 212… The inserts may also be made of rubber”, [0026], figure 2, therefore, 250 and 240 are rubber pods).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have made the protrusions of Park, rubber pods as taught by Torrance; in order to “provide an appropriate combination of stiffness/rigidity and flexibility to the user”, [0027], in which the rubber pods “may also assist in absorbing shock in the sole of the shoe”, [0027].

Regarding claim 5, the combined references teach, the first and second protrusions in the outsole (Park, 18 and 19 are in 10, figures 1 and 3).
The combined references fail to teach, wherein the first and second protrusions are separate components inserted into the outsole.
Torrance teaches, wherein the first and second protrusions are separate components inserted into the sole (“Optional embodiments that are also illustrated in FIG. 2 allow for one or more of a heel insert 240, a metatarsal insert 250, and/or an arch insert 244, or any combination thereof, within the midsole 212. In these optional embodiments, a heel insert 240, and/or a metatarsal insert 250, and/or an arch insert 244 may be individually or collectively incorporated into the midsole 212…In a preferred embodiment, the inserts generally have the same shape as the insert slot that they fit into so that they can be inserted into the slot and substantially fill the slot in order to provide support and comfort for the user”, [0026], figure 2, therefore, 250 and 240 are separate components inserted in the sole).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have made the protrusions which are within the outsole of Park, separate components that are inserted into the sole as taught by Torrance; in order to provide protrusions with different characteristics since “The heel insert 240 can provide additional cushioning and support to the heel portion of the midsole 212. The metatarsal insert 250 can add additional rigidity and support to a portion of the metatarsal region”, [0026].

Claims 11-13, 16-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Park (2008/0289215) in view of Bruce et al. (2014/0075778)[Bruce].
Regarding claim 11, Park teaches, an article of footwear comprising: an upper (30, [0019], figure 1); a midsole coupled to the upper (20 is coupled to 30, [0019], figure 1) and defining a first notch disposed in a forefoot lateral section of the midsole and a second notch disposed in a rearfoot medial section of the midsole (“a front cutaway portion 21 is formed through a front side of the middle sole 20 and a rear cutaway portion 22 is formed through a rear side of the middle sole 20. When the middle sole 20 is attached to the outsole, the front and the rear projecting attaching parts 18, 19 pass through the front and the rear cutaway portions 21, 22 upwards”, [0025], therefore, 20 is defines 21 disposed in an annotated forefoot lateral section of 20 and 22 disposed in an annotated rearfoot medial section of 20, annotated figure 1); and an outsole coupled to the midsole and comprising a first protrusion disposed in a forefoot lateral section of the outsole and a second protrusion disposed in a rearfoot medial section of the outsole (“When the middle sole 20 is attached to the outsole, the front and the rear projecting attaching parts 18, 19 pass through the front and the rear cutaway portions 21, 22 upwards”, [0025], “wherein the outsole includes front and rear projections formed longitudinally over the top surface of the outsole within the middle sole insertion recess”, claim 9, “wherein the front and the rear projections of the outsole penetrate into the front and the rear cutaway portions of the middle sole when the middle sole is attached to the outsole”, claim 10, therefore, 10 is coupled to 20 and comprises 18 disposed in an annotated forefoot lateral section of 10, and 19 disposed in an annotated rearfoot medial section of 10, annotated figure 1), the first and second protrusions each protruding on a top surface of the outsole (“wherein the outsole includes front and rear projections formed longitudinally over the top surface of the outsole within the middle sole insertion recess”, claim 9, therefore, as shown in figure 1, 18 and 19 each protrude on a top surface of 10), wherein the first protrusion is disposed in the first notch and the second protrusion is disposed in the second notch (18 is disposed in 21 and 19 is disposed in 22, [0025], [0033], figure 1).
Park fails to teach, wherein there are no more than two protrusions on the top surface of the outsole.
Bruce, footwear with protrusions and notches, [0049], figure 1A, teaches, wherein there are no more than two protrusions on the top surface of the outsole (there are no more than two protrusions 120 and 130 on the top surface of 110, [0044], figure 1A).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the top surface of the outsole of Park with no more than two protrusions as taught by Bruce, which would in provide a surface area of single protrusions that is greater in the forefoot and the rearfoot of the footwear thereby providing a greater surface area of attachment for the protrusions and notches of Park.
Regarding claim 12, the combined references teach, wherein the first and second protrusions comprise a material that is the same as a material of the outsole (Park, as shown in figure 3, 18 and 19 comprise a material that is the same as a material of 10, [0025]).
Regarding claim 13, the combined references teach, wherein the first and second protrusions are unitary portions of the outsole (Park, as shown in figure 3, 18 and 19 are unitary portions of 10, [0025]).
Regarding claim 16, the combined references teach, wherein the first and second protrusions are longitudinal protrusions (Park, as shown in figure 1, 18 and 19 are longitudinal protrusions, which have been modified as single protrusions as taught by Bruce above).

Regarding claim 17, the combined references teach, wherein the first and second protrusions are curved (Park, as shown in figure 1, 18 is curved, and as shown in annotated figure 1, 19 is curved).

Regarding claim 18, the combined references teach, wherein the outsole defines a pattern of apertures (Park, 10 defines a pattern of annotated apertures, annotated figure 1, see also figure 3).
	
Regarding claim 20, the combined references teach, wherein an arrangement of the first and second protrusions and the first and second notches adds lateral stability to the sole in a forefoot lateral section and a rearfoot medial section of the sole (Park, the arrangement of 18 and 19 and 21 and 22, as modified above as taught by Bruce, would be expected to add lateral stability to 10/20 in the annotated forefoot lateral section and the rearfoot medial section of 10/20, [0025], annotated figure 1, here, since 18 passes through 21 and 19 passes through 22 as disclosed in [0025], with 18 and 21 located at the annotated forefoot lateral sections of 10 and 20 respectively, and with 18 and 22 located at the annotated forefoot lateral sections of the annotated rearfoot medial sections of 10 and 20 respectively, the connection between the structures (18/21 and 19/22) would provide additional stability to 10/20 in the forefoot lateral section and the rearfoot medial section).

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Park (2008/0289215) in view of Bruce et al. (2014/0075778)[Bruce] in view of Torrance (2012/0000095).
Regarding claim 14, the combined references teach, the first and second protrusions (Park’s 18 and 19, figure 1 as combined above as taught by Bruce).
The combined references fail to teach, wherein the first and second protrusions are rubber pods.
Torrance teaches, first and second protrusions are rubber pods (“Optional embodiments that are also illustrated in FIG. 2 allow for one or more of a heel insert 240, a metatarsal insert 250, and/or an arch insert 244, or any combination thereof, within the midsole 212… The inserts may also be made of rubber”, [0026], figure 2, therefore, 250 and 240 are rubber pods).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have made the protrusions of the combined references, rubber pods as taught by Torrance; in order to “provide an appropriate combination of stiffness/rigidity and flexibility to the user”, [0027], in which the rubber pods “may also assist in absorbing shock in the sole of the shoe”, [0027].

Regarding claim 15, the combined references teach, the first and second protrusions in the outsole (Park, 18 and 19 (as combined above as taught by Bruce) are in 10, figures 1 and 3).
The combined references teach fail to teach, wherein the first and second protrusions are separate components inserted into the outsole.
Torrance teaches, wherein the first and second protrusions are separate components inserted into the sole (“Optional embodiments that are also illustrated in FIG. 2 allow for one or more of a heel insert 240, a metatarsal insert 250, and/or an arch insert 244, or any combination thereof, within the midsole 212. In these optional embodiments, a heel insert 240, and/or a metatarsal insert 250, and/or an arch insert 244 may be individually or collectively incorporated into the midsole 212…In a preferred embodiment, the inserts generally have the same shape as the insert slot that they fit into so that they can be inserted into the slot and substantially fill the slot in order to provide support and comfort for the user”, [0026], figure 2, therefore, 250 and 240 are separate components inserted in the sole).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have made the protrusions which are within the outsole of Park, separate components that are inserted into the sole as taught by Torrance; in order to provide protrusions with different characteristics since “The heel insert 240 can provide additional cushioning and support to the heel portion of the midsole 212. The metatarsal insert 250 can add additional rigidity and support to a portion of the metatarsal region”, [0026].

Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 21 and 23-24 are allowed.











    PNG
    media_image1.png
    763
    785
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    584
    647
    media_image2.png
    Greyscale

Response to Arguments
Applicant's arguments filed March 21, 2022 regarding the priority of claims 2, 3, 4, 5, 12, 13, 14 and 15 have been fully considered are found persuasive.

Applicant's arguments filed March 21, 2022 regarding the rejections under 35 U.S.C. § 103 have been fully considered but they are not persuasive. 

Response to Arguments for the rejection of claim 1:
In response to Applicant’s argument that 
“The Office posits that the proposed modification does not contradict the purpose of Park because "the midsole would still provide a surface for attaching the sheath." (Office Action dated December 21, 2021, p. 20.) However, Park discloses use of a rigid auxiliary outsole (midsole) that may adhere to the soft outsole material, but does not adhere well with the shoe sheath unless it is supplemented with additional fabric paper. (See Park, ¶¶ [0004]-[0006] and [0039], (emphasis added).)… If the notches extended only partially into the midsole, the attaching parts 18, 19 would not be exposed to or be able to firmly adhere to the shoe sheath-contrary to their very purpose-and the midsole would require the supplementary fabric paper Park specifically teaches the attaching parts 18, 19 are designed to remove.”

Examiner respectfully disagrees. Here, while Park discloses shoe sheath 30, which attaches to the protrusions 18 and 19, this does not preclude that the modification of having the notches 21 and 22 extend only partially through the midsole 20, would contradict the purpose of Park, since the midsole would still provide the upper surface of 20 for attaching the sheath. Examiner used Sato to teach the argued limitation of the first and second notches extending only partially through the midsole, Sato discloses in [0046] that “grooves 22 are provided in such a manner that when the upper surface of the lower plate 4 is fitted to the bottom surface 21 of the midsole 2 the ribs 41 of the lower plate 4 engage with the corresponding grooves 22”, in which the projections 41 are engaged with the notches 22 and an the notches 22, extend only partially through the midsole, as claimed, see Sato figure 7. Here, with the notches of Park being configured to extend only partially through the midsole, the ability for the sheath to be attached to the upper surface of midsole 20 is maintained. Therefore, even with Park’s notches 21 and 22 only partially extending into midsole 20, thereby covering the top of the projections 18 and 19, as taught by Sato, the upper surface of midsole 20, would maintain the ability for the supplementary fabric paper and the sheath to be attached/firmly adhered to the upper surface of midsole 20. Therefore, the modification does not contradict the purpose of Park and Applicant’s argument is unpersuasive.

In response to Applicant’s argument that 
“A person of ordinary skill in the art would have been motivated to modify Park's attaching parts 18, 19 in a way that negates the sole purpose of them being incorporated into Park's shoe in the first place. 
For this reason alone, a person of ordinary skill in the art would not have modified Park based on Sato as proposed by the Office, and would not have arrived at the claimed invention.”

Examiner respectfully disagrees. Here, Park and Sato each disclose footwear with first and second protrusions that are disposed within respective first and second notches, in which one of ordinary skill in the art would be able to look at the structure of Park combine the feature of Sato, which teaches first and second notches are extending only partially into the midsole. The modification of having the notches 21 and 22 of Park extend only partially through the midsole 20, as taught by Sato, does not contradict or negate the purpose of Park, since the attaching parts 18 and 19 maintain a connection and positioning function to the midsole 20 and the upper surface of the midsole 20 would still provide a surface for attaching the sheath. Additionally, the Examiner has provided a complete and sufficient obviousness rejection complete with a teaching, suggestion, or motivation to combine the references of Park and Sato and the rejection properly added the teachings of Sato to Park which read on the structures as claimed. Therefore, Applicant' s arguments are unpersuasive.
In response to Applicant’s argument that 
“The Office's alleged reasons for combining Park and Sato would not have provided any motivation to modify Park. 
The Office provides two reasons for the proposed combination: (1) to provide grooves that have a positioning function for one component relative to the other… Even if positioning grooves are desirable generally, they would do nothing to improve Park's footwear. A person of ordinary skill in the art would not have been motivated to modify Park to have notches extend only partially into the midsole based on this reason.”

Examiner respectfully disagrees. Here, as stated above, Park and Sato each disclose footwear with first and second protrusions that are disposed within respective first and second notches, in which one of ordinary skill in the art would be able to look at the structure of Park combine the feature of Sato, which teaches the first and second notches are extending only partially into the midsole. In which Sato teaches that even with the first and second notches are extending only partially into the midsole, the notches maintain a positioning function for the protrusions. Therefore, Applicant' s arguments are unpersuasive.



In response to Applicant’s argument that 
“The Office provides two reasons for the proposed combination:…and (2) to provide additional comfort by having the midsole material form the foot sole contact surface. (Office Action dated December 21, 2021, p. 6.) Both of these reasons are flawed… As to providing additional comfort, the Office again overlooks Park's teachings because Park's middle sole 20 is actually rigid plastic (Id., ¶¶ [0019], [0024]), while its outsole 10 is soft foam polyurethane that has a cushion effect (Id., ¶¶ [0024], [0036]).”


Examiner respectfully disagrees. Here, even if additional comfort is not a persuasive reason for the modification of the first and second notches to extend only partially into the midsole as taught by Sato, the modification would provide the midsole in the areas of the notches to be thicker, due to the protrusions extending only partially into the midsole with the top of the midsole not having any gaps/openings, and therefore with 20 being a rigid plastic as Applicant cites in [0024], in which the midsole 20 prevents the front and rear sides of the outsole from stretching downwards due to the weight of the user, see [0024], the midsole not having any gaps/openings would provide the midsole with additional stability to prevent front and rear sides of the outsole from stretching downwards due to the weight of the user.

Response to Arguments for the rejection of claims 2-10:
In response to Applicant’s argument that 
“Claims 2-10 depend directly from independent claim 1 and therefore are allowable for at least the same reasons as claim 1. Further, Torrance does not overcome the deficiencies of Park and Sato discussed above. 

Examiner notes that the above responses to Applicant’s arguments of claim 1 are also in response to claims 2-10. Regarding the use of Torrance, Applicant's arguments amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

Response to Arguments for the rejection of claim 11:
In response to Applicant’s argument that 
“The Office's alleged reasons for combining Park and Bruce would not provide greater surface area for attachment between the protrusions and notches and such reasoning is irrelevant to the independent claim 11. 
The Office's stated reason for combining Park and Bruce is for "a greater surface area of attachment for the protrusions and notches of Park." (Office Action dated December 21, 2021, pp. 11-12) (emphasis added).) But the modification does not provide a greater surface area between the protrusions and the notches. Park's attachment parts 18, 19 extend all the way through middle sole 20, leaving the contact area between the attachment parts 18, 19 (which are the alleged protrusions) and the cutaway portions 21, 22 (which are the alleged notches) located around the circumference of the attachment parts 18, 19 only. (Park, ¶ [0033], FIGS. 1-4.) The proposed modification to replace four protrusions with two protrusions may add some contact area in a transverse direction, but it would remove more contact area in a longitudinal direction because there would no longer be an inner side surface on each of the four protrusions. (See id., FIG. 1.) The Office's reasoning is therefore flawed.


Examiner respectfully disagrees. Applicant relies on Park in [0033] to state that the modification “would remove more contact area in a longitudinal direction because there would no longer be an inner side surface on each of the four protrusions”, here, Park in [0033] discloses that “the front and the rear projecting attaching parts 18, 19 protruding from the middle sole insertion groove 15 upwardly pass through the front and the rear cutaway portions 21, 22 of the middle sole 20”, here, the modification as proposed by the Examiner would maintain the ability for the protrusions of Park to upwardly pass through the notches of the middle sole, since the modification as proposed would provide the top surface of the outsole of Park with no more than two protrusions as taught by Bruce. In which the modification would provide a greater surface area between the protrusions and the notches, even if the modification reduces the number of protrusions, this does not preclude that there would not be a greater surface area between the protrusions and the notches. Therefore, Applicant’s argument is unpersuasive.
Further, in response to applicant’s argument that
“Further, combining Park and Bruce based on attachment surface area between the protrusions and notches is irrelevant because Park does not even disclose attachment between the attaching parts of the outsole and the notches of the midsole…Park does not use the notches in the midsole to attach to the attaching parts 18, 19, and instead discloses that "the lower surface of the midsole 20 is adhered to the upper surface of the outsole 10." (Id., ¶ [0026].) As such, any surface area between the notches 21, 22 of the midsole 20 and the attaching parts 18, 19 is irrelevant.”

Examiner respectfully disagrees. While it may be true that the notches of Park are not used to attach the protrusions, the combining of Park and Bruce based on attachment surface area for the protrusions and notches is irrelevant, since as Applicant cites in [0026], the attachment between the notches and protrusions provides an attachment surface for a lower surface of the shoe sheath, and therefore, the modification provides a greater surface area of attachment for the protrusions and notches to the shoe sheath. 

In response to applicant’s argument that
“The Office's proposed combination would negatively affect the function of Park's midsole. 
A person of ordinary skill in the art would still not have been motivated to combine Park and Bruce because Park's middle sole 20 is made of a rigid plastic material to "prevent[] the front and the rear sides of the outsole 10 from stretching downwards due to the weight of the user." (Id., ¶ [0024].) The Office's combination eliminates a large portion of the rigid plastic material in both the forefoot and the rearfoot, with narrow sections of material remaining on the sides of middle sole 20. A person of ordinary skill in the art would understand that this change would reduce the effectiveness of middle sole 20 in preventing the front and rear sides of the outsole from stretching downwards. Thus, a person of ordinary skill in the art would not have modified Park based on Bruce, especially where there is no indication that Park's arrangement does not already have enough surface area.” 

Examiner respectfully disagrees. Applicant relies on Park in [0024] to state that “A person of ordinary skill in the art would understand that this change would reduce the effectiveness of middle sole 20 in preventing the front and rear sides of the outsole from stretching downwards”, here, Park in [0024] discloses that “The bottom surface of the middle sole 20 is attached onto the upper surface of the outsole 10 of which the central portion is relatively lower than the front and the rear sides. Since the front and the rear sides of the outsole 10 are slanted upwards, the outsole 10 has an arch shape in total.  When a user puts on a shoe having the outsole 10 made of soft foam polyurethane, the middle sole 20 prevents the front and the rear sides of the outsole 10 from stretching downwards due to the weight of the user”, in which the Examiner has not modified the arch shape structure of the outsole or the material of the midsole and outsole, therefore, the modification would not “reduce the effectiveness of middle sole 20 in preventing the front and rear sides of the outsole from stretching downward”, since the modification as proposed would provide the top surface of the outsole of Park with no more than two protrusions as taught by Bruce. This modification would maintain the ability for the bottom surface of the midsole 20 to be attached onto the upper surface of the outsole 10 as disclosed by Park. Therefore, Applicant’s argument is unpersuasive.
Additionally, Park and Bruce each disclose footwear with protrusions, in which Examiner in which one of ordinary skill in the art would be able to look at the structure of Park combine the feature of Bruce, which teaches no more than two protrusions on the top surface of the outsole, as claimed. The Examiner has provided a complete and sufficient obviousness rejection complete with a teaching, suggestion, or motivation to combine the similar references of Park and Bruce.

Response to Arguments for the rejection of claims 12-18 and 20:
In response to Applicant’s argument that 
“Claims 12, 13, 16-18, and 20 are rejected under 35 U.S.C. § 103 as allegedly being unpatentable over Park in view of Bruce. Claims 14-15 are rejected under 35 U.S.C. § 103 as allegedly being unpatentable over Park in view of Bruce and further in view of Torrance.1 Claims 12-18 and 20 depend directly from independent claim 11 and therefore are allowable for at least the same reasons as claim 11. Further, Torrance does not overcome the deficiencies of Park and Bruce discussed above”

Examiner notes that the above responses to Applicant’s arguments of claim 11 are also in response to claims 12-18 and 20. Regarding the use of Torrance, Applicant's arguments amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

Response to Arguments for the rejection of claim 21:
In response to Applicant’s argument that 

“Independent claim 21 is amended and recites, among other things, that: wherein the first protrusion is disposed in the first notch and the second protrusion is disposed in the second notch such that an arrangement of the first and second protrusions and the first and second notches is configured to locally increase the stiffness of the midsole in the forefoot lateral section and the rearfoot medial section to reduce over-lateralization.”

In view of Applicant’s amendment, Applicant’s arguments have been fully considered and are persuasive.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JILLIAN PIERORAZIO whose telephone number is (571)270-0553.  The examiner can normally be reached on M-F 8:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JILLIAN K PIERORAZIO/Primary Examiner, Art Unit 3732